Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00011-CV

                                   Amanda WOOD and C.E.W., Jr.,
                                           Appellants

                                                   v.

    Kenneth VERNON, Texas Department of Family and Protective Services, Katrina Fuller,
                              Family Endeavors, Inc.,
                                     Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CI10235
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 24, 2021

DISMISSED FOR WANT OF PROSECUTION

           On February 22, 2021, the trial court clerk notified this court that the clerk’s record was

not filed when it was originally due because appellants had failed to pay or make arrangements to

pay the clerk’s fee for preparing the record and appellants were not entitled to appeal without

paying the fee. On February 24, 2021, this court ordered appellants to show cause in writing by

March 5, 2021, why this appeal should not be dismissed for want of prosecution. Appellants did
                                                                                04-21-00011-CV


not respond. Accordingly, the appeal is dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b), 42.3(b). Costs of the appeal are taxed against appellants.

                                                 PER CURIAM




                                               -2-